EXHIBIT 13.01 ML TREND-FOLLOWING FUTURES FUND L.P. (A Delaware Limited Liability Company) Financial Statements for the years ended December 31, 2008, 2007 and 2006 and Report of Independent Registered Public Accounting Firm ML TREND-FOLLOWING FUTURES FUND L.P. (A DELAWARE LIMITED PARTNERSHIP) TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Financial Condition as of December 31, 2008 and 2007 2 Statements of Operations for the years ended December 31, 2008, 2007 and 2006 3 Statements of Changes in Partners’ Capital for the years ended December 31, 2008, 2007 and 2006 4 Financial Data Highlights for the years ended December 31, 2008, 2007 and 2006 5 Notes to Financial Statements 6 ML TREND-FOLLOWING FUTURES FUND L.P. (A DELAWARE LIMITED PARTNERSHIP) STATEMENTS OF FINANCIAL CONDITION DECEMBER 31, 2 2008 2007 ASSETS: Equity in commodity futures trading accounts: Cash $ 251,804 $ 225,042 Investments in Portfolio Funds (cost $264,645,269 for 2008 and $347,355,241 for 2007.) 353,161,083 369,982,077 Due from Portfolio Funds 11,064,145 17,014,386 Accrued interest - 59,180 TOTAL ASSETS $ 364,477,032 $ 387,280,685 LIABILITIES AND PARTNERS’ CAPITAL LIABILITIES: Wrap fee payable $ 1,213,435 $ 1,290,255 Redemptions payable 11,138,285 15,662,095 Other 250,804 209,053 Total liabilities 12,602,524 17,161,403 PARTNERS’ CAPITAL: General Partner (41,734 Units and 42,282 Units) 8,313,413 6,943,734 Limited Partners (1,724,666 Units and 2,211,461 Units) 343,561,095 363,175,548 Total partners’ capital 351,874,508 370,119,282 TOTAL LIABILITIES AND PARTNERS’ CAPITAL: $ 364,477,032 $ 387,280,685 NET ASSET VALUE PER UNIT (Based on 1,766,400 and 2,253,743 Units outstanding,unlimited Units authorized) $ 199.2043 $ 164.2243 See notes tofinancial statements. 2 ML TREND-FOLLOWING FUTURES FUND L.P. (A DELAWARE LIMITED PARTNERSHIP) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2008, 2 2008 2007 2006 TRADING PROFIT (LOSS): Realized $ 20,765,365 $ (64,586,271 ) $ (158,576,895 ) Change in unrealized 65,888,978 15,318,537 12,136,031 Total trading profit (loss) 86,654,343 (49,267,734 ) (146,440,864 ) INVESTMENT INCOME: Interest 10,654 13,909,510 51,861,211 EXPENSES: Brokerage commissions - 15,400,942 61,808,517 Administrative and filing fees 361,539 961,273 2,937,327 Wrap fee 14,868,130 9,947,043 - Other Expenses - 25,000 1,450,000 Total expenses 15,229,669 26,334,258 66,195,844 NET INVESTMENT (INCOME) LOSS (15,219,015 ) (12,424,748 ) (14,334,633 ) PROFIT (LOSS) BEFORE MINORITY INTEREST AND PROFIT SHARE ALLOCATION 71,435,328 (61,692,482 ) (160,775,497 ) Minority interest - 18,048 29,872 NET PROFIT (LOSS) $ 71,435,328 $ (61,674,434 ) $ (160,745,625 ) NET PROFIT (LOSS) PER UNIT: Weighted average number of General Partner and Limited Partner Units outstanding $ 2,029,868 3,220,807 5,604,599 Net proftit (loss) per weighted average General Partner and Limited Partner Unit $ 35.19 $ (19.15 ) $ (28.68 ) See notes to financial statements. 3 ML TREND-FOLLOWING FUTURES FUND L.P. (A DELAWARE LIMITED PARTNERSHIP) STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL FOR THE YEARS ENDED DECEMBER 31, 2008, 2 Units General Partner Limited Partners Total PARTNERS’ CAPITAL, December 31, 2005 6,005,530 $ 12,613,943 $ 1,221,537,583 $ 1,234,151,526 Subscriptions 652,497 4,888 126,252,532 126,257,420 Net Profit (Loss) - (1,731,789 ) (159,013,836 ) (160,745,625 ) Redemptions (2,146,211 ) (2,682,276 ) (404,677,983 ) (407,360,259 ) PARTNERS’ CAPITAL, December 31, 2006 4,511,816 8,204,766 784,098,296 792,303,062 Subscriptions 224,986 - 36,094,976 36,094,976 Net Profit (Loss) - (573,924 ) (61,100,510 ) (61,674,434 ) Redemptions (2,483,059 ) (687,108 ) (395,917,214 ) (396,604,322 ) PARTNERS’ CAPITAL, December 31, 2007 2,253,743 6,943,734 363,175,548 370,119,282 Subscriptions 96,444 - 17,442,303 17,442,303 Net Profit (Loss) - 1,369,679 70,065,649 71,435,328 Redemptions (583,787 ) - (107,122,405 ) (107,122,405 ) PARTNERS’ CAPITAL, December 31, 2008 1,766,400 $ 8,313,413 $ 343,561,095 $ 351,874,508 See notes to financial statements. 4 ML TREND-FOLLOWING FUTURES FUND L.P. (A DELAWARE LIMITED PARTNERSHIP) FINANCIAL DATA HIGHLIGHTS FOR THE YEARS ENDED DECEMBER 31, 2008, 2 The following per Unit data and ratios have been derived from information provided in the financial statements. Per Unit Operating Performance: 2008 2007 2006 Net asset value, beginning of year $ 164.22 $ 175.61 $ 205.50 Realized and unrealized change intrading profit (loss) 42.48 (7.05 ) (27.39 ) Interest income 0.01 3.52 9.28 Minority interest in Profit (loss) - - (1) 0.01 Expenses (2) (7.51 ) (7.86 ) (11.79 ) Net asset value, end of year $ 199.20 $ 164.22 $ 175.61 Total Return: Total return 21.30 % -6.48 % -14.55 % Ratios to Average Net Assets: (2),(3) Expenses 4.14 % 5.22 % 6.30 % Net investment profit (loss) -4.14 % -2.46 % -1.36 % (1) Minority interest is less than $0.01. (2) Includes the impact of brokerage commission expense. (3) The ratios do not reflect the proportionate share of income and expense of the Portfolio Funds. See notes to financial statements. 5 ML TREND-FOLLOWING FUTURES FUND L.P. (A DELAWARE LIMITED PARTNERSHIP) NOTES TO FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization ML TrendFollowing Futures Fund L.P. (the “Partnership”) was organized under the Delaware Revised Uniform Limited Partnership Act on December 11, 1995 and commenced trading on July15, 1996.The Partnership operates as a “fund of funds”, allocating and reallocating its capital, under the discretion of Merrill Lynch Alternative Investments LLC (“MLAI”) the general partner of the
